DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 February 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second light source to emit light on a back of the material as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the one light source" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation is interpreted as reciting --the one or more light source--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wilson et al. (WO 99/49823; hereinafter “Wilson”).
In regard to claims 1-2 and 10, Wilson discloses an article (surgical drapes or personal protective equipment such as face masks or gloves) that is worn on a person, comprising: a material (plastic materials such as films and melt-blown webs) forming a part of the article that covers a body part, the material is configured to provide protection from microbes; and one or more photosensitizers (photosensitizers such as methylene blue, riboflavin, hypericin, or phthalocyanines) are incorporated over an area of the material, wherein the one or more photosensitizers generate singlet oxygen by absorbing light of a particular waveband to provide protection from microbes in combination with the material.  See the abstract; page 1, lines 26-33; page 4, lines 27-35; and page 5, lines 14-21.
In regard to claim 9, Wilson teaches that the material is a polymer (such as nylon, polyester, acrylic, polyvinyl chloride, polypropylene, polyethylene or polyurethane) that is necessarily optically transparent so that light can reach the photosensitizer additive therein.  See page 3, lines 31-36 and page 7, lines 33-36.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Appeaning et al. (US 2012/0100039; hereinafter “Appeaning”).
In regard to claims 3-4, Wilson is silent in regard to a light source being incorporated into the article.
Appeaning discloses a light-activated antimicrobial article comprised of a light source which is coupled to a light-activated material comprising a photosensitizer.  The light source emits a range of wavelengths which may be selected depending on the absorption characteristics of the photosensitizer.  Further, the light source is taught to comprise a lens to couple to the light source to the article.  See [0004], [0029] and [0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the light source of Appeaning with the article of Wilson for the purpose of providing a source of light for activating the photosensitizer with the article such that the article is not dependent on an external source of light for creating singlet oxygen.
In regard to claim 6, Wilson and Appeaning are silent in regard to two light sources for irradiating both a front and back of the article.  However, it is viewed that the light source of the above combined article of Wilson and Appeaning would emit light which would contact both the front and back of the material incorporated with photosensitizers.  Thus, it would have been within the ambit of one of ordinary skill in the art to have incorporated a second light source with the above combined article of Wilson and Appeaning without creating any new or unexpected results.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
In regard to claim 5 and 7-8, Appeaning discloses that the article includes a viscoelastic material which is applied on the photosensitive layer and in contact with the light source.  The viscoelastic material functions to distribute and/or deliver the light to one or more areas of the material such that the photosensitizer can absorb the light for generating the reactive species in a uniform manner.  The viscoelastic material manages light according to the principal of total internal reflection.  The viscoelastic material may include fibers and can be provided in various forms and shapes.  See [0028]-[0030], [0033], and [0071]-[0072].  Thus, it is viewed that the disclosed viscoelastic material is equivalent to the claimed optical fibers which are edge-emitting which is within the material incorporating the photosensitizer and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined the viscoelastic layer of Appeaning with the above combined article for the purpose of delivering light to the photosensitizer material such that singlet oxygen can be uniformly generated.  

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Appeaning in view of Fewkes et al. (US 9,278,148; hereinafter “Fewkes”).
In regard to claims 5 and 7-8, the following rejecting is included in case it is viewed that Appeaning does not disclose structure tantamount to an optical fiber.
Fewkes discloses an anti-bacterial light delivery system for disinfecting a surface.  A light diffusing element 30 which comprises one or more light diffusing fibers is embedded in the surface.  The element 30 receives light from a light source 16 and a photoreactive agent in a secondary layer 38 that photo-oxidizes when activated by light.  See Figures 1-4 and col. 2, line 34 through col. 4, line 66.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the light diffusing fiber of Fewkes for the viscoelastic material in the above combined article for the purpose of incorporating a light diffusing and scattering structure for delivering light to the photosensitizer incorporated therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TIMOTHY C CLEVELAND/               Primary Examiner, Art Unit 1774